ACCEPTED
                                                                                                         04-15-00730-CV
                                                                                           Filed 11/9/2015  9:57:30 AM
                                                                                         FOURTH COURT OFJan    APPEALS
                                                                                                                    Davis
                                                                                                 SAN ANTONIO,
                                                                                                           District TEXAS
                                                                                                                    Clerk
                                          04-15-00730-CV                                         11/18/2015
                                                                                               Gillespie      2:31:32
                                                                                                         County,       PM
                                                                                                                   Texas
                                                                                                         KEITH Stewart
                                                                                                     By Elaine   HOTTLE
                                                                                                                   CLERK



                                             NO. 13820
                                                                                FILED IN
HAROLD CONWAY                                     §    IN THE DISTRICT 4th
                                                                       COURT
                                                                           COURT OF APPEALS
Plaintiff,                                        §                        SAN ANTONIO, TEXAS
                                                  §                       11/18/2015 2:31:32 PM
V.                                                §    216TH JUDICIAL    DISTRICT
                                                                             KEITH E. HOTTLE
                                                  §                                Clerk
WILLIAM K. LESTER, JR.                            §
Defendant.                                        §    OF GILLESPIE COUNTY, TEXAS

                                      NOTICE OF APPEAL

        Defendant, WILLIAM K. LESTER, JR., party to this case, files this Notice of Appeal

seeking to alter the trial court's judgment or other appealable order.

        The trial court, trial court case number and style of this matter are shown in the above

caption.

        The judgment or order appealed from was signed on September 4, 2015.

        WILLIAM K. LESTER, JR. desires to appeal that Judgment.

        This appeal is being taken to the Fourth Court of Appeals, San Antonio, Texas.

        This notice is being filed by WILLIAM K. LESTER, JR..


                                               Respectfully submitted,

                                               DAVIS LAW FIRM, PLLC



                                               By:
                                                      Stewart S. Davis
                                                      Texas Bar No. 24049644
                                                      Email: sdavis@davislawfirmtx.com
                                                      236 Junction Hwy
                                                      Kerrville, Texas 78028
                                                      Tel. (830) 257-8851
                                                      Fax. (830) 896-8730
                                                      Attorney for Defendant
                                                      WILLIAM K. LESTER, JR.
_______________________________________
Notice of Appeal
Harold Conway v. William K. Lester, Jr.                                                       Page 1
                                                                                  Filed 11/9/2015 9:57:30 AM
                                                                                                    Jan Davis
                                                                                                 District Clerk
                                                                                      Gillespie County, Texas
                                                                                            By Elaine Stewart


                                  CERTIFICATE OF SERVICE

      I certify that on November 6, 2015 a true and correct copy of Defendant's Notice of
Appeal was served by fax on Plaintiff’s Counsel of Record, M. Patrick Maguire at (830)
895-2594.




                                          Stewart S. Davis




_______________________________________
Notice of Appeal
Harold Conway v. William K. Lester, Jr.                                             Page 2